DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
 Response to Arguments
This office action is in response to amendment/reconsideration filed on 06/13/2022, the amendment/reconsideration has been considered. Claims 1, 2, 8, 9, 15, 16, 22 and 23 have been amended. Claims 1-28 are pending for examination as cited below.	
Response to Arguments
Applicant’s arguments, see remarks pages. 8-14, filed on 06/13/2022, with respect to amended have been fully considered and are persuasive.  The rejections to the originally presented claims has been withdrawn. 
Allowable Subject Matter
Claims 1-28 are allowed over cited references.
Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 06/13/2022 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Graziano et al. US 20020111698 A1, is one of the most pertinent art in the field of invention and discloses, a web-based system that includes one or more remote devices, a web-based host, a network, and one or more homes is provided. A user can connect to the web-based host using a remote device via a network such as the Internet. The web-based host provides the user with an interface for monitoring and/or controlling home devices in the user's home. Via the interface, the user can select one or more home devices in the user's home to monitor and/or control.
Moore et al. US 20070061266 A1, is yet another one of the most pertinent art in the field of invention and discloses, methods including hardware, software and electronic service components and systems to provide large-scale, reliable, and secure foundations for distributed databases and content management systems combining unstructured and structured data, and allowing post-input reorganization to achieve a high degree of flexibility.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tauqir Hussain/Primary Examiner, Art Unit 2446